Exhibit 10.10



(Space above for recorder’s use)

 

Recording requested by and

when recorded deliver to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.


﻿

SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING STATEMENT

by and from FLEISCHMANN’S VINEGAR COMPANY, INC., “Grantor”

to Fidelity National Title insurance Company, “Trustee”

for the benefit of BNP PARIBAS,
in its capacity as Pari Passu Agent, “Beneficiary”

Dated as of April 5, 2018

Address:444 West Roosevelt Avenue
City:Montebello
County:Los Angeles
State:California
APN No.:6349-016-002
Legal Description:See Exhibit A attached.

﻿

This deed of trust contains after-acquired property provisions and constitutes a
fixture financing statement under the California Uniform Commercial Code.

﻿

 

 

074658.01286/106566085v.2

US-DOCS\94696438.5

OMA-476782-4

--------------------------------------------------------------------------------

 

 

SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING STATEMENT

THIS SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT (this “Deed of Trust”) is made as of
April 5,  2018 by and among FLEISCHMANN’S VINEGAR COMPANY, INC., a Delaware
corporation (together with its successors and permitted assigns, “Grantor”),
having an address at 12604 Hiddencreek Way, Suite A, Cerritos,
California  90703, to Fidelity National Title insurance Company (“Trustee”)
(“Trustee”), having an address at 26415 Carl Boyer Drive, Suite #255, Santa
Clarita, CA 91350, for the benefit of BNP PARIBAS (“BNPP”), as Pari Passu Agent
(as hereinafter defined), having an address at 787 Seventh Avenue, New York, New
York  10019 (BNPP, in such capacity, together with its successors and assigns,
“Beneficiary”).

RECITALS

A.BNPP is party to that certain Term Loan Intercreditor and Collateral Agency
Agreement, dated as of August 29, 2017 (as it may be amended, restated,
supplemented, replaced or otherwise modified from time to time the “Term Loan
Intercreditor Agreement”), by and among BNPP in its capacity as collateral agent
for the holders of the Term Loan Obligations (as defined therein) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Term
Loan Agent”), BNPP in its capacity as collateral agent for the holders of the
ABL Obligations (such holders collectively referred to herein as the “ABL
Claimholders” and each, individually, as a “ABL Claimholder”) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Pari
Passu Agent”), BANK OF THE WEST and ING CAPITAL LLC, as joint administrative
agent for the holders of the ABL-Cattle Obligations (as defined therein)
(together with their respective successors and assigns in such capacity being
hereinafter referred to as “ABL-Cattle Agent”), BNPP in its capacity as
collateral agent for the holders of the ABL-Grain Obligations (as defined
therein) (together with its successors and assigns in such capacity being
hereinafter referred to as “ABL-Grain Agent”), and PNC BANK, NATIONAL
ASSOCIATION, as agent for the holders of the ABL-Trade Obligations (as defined
therein) (together with its successors and assigns in such capacity being
hereinafter referred to as “ABL-Trade Agent”), and acknowledged and agreed to by
GREEN PLAINS INC., a Delaware corporation (the “Company”) and the other New
Grantors (as defined therein).  Any capitalized term used in this Deed of Trust
that is not otherwise defined herein, either directly or by reference to another
document, shall have the meaning for purposes of this Deed of Trust as it is
given in the Term Loan Intercreditor Agreement.

B.Grantor is one of the New Grantors under the Term Loan Agreement and has
entered into a Guaranty in favor of ABL-Cattle Agent, a Guaranty in favor of
ABL-Grain Agent and a Guaranty in favor of ABL-Trade Agent, each dated as of
August 29, 2017, guaranteeing the ABL-Cattle Obligations, the ABL-Grain
Obligations and the ABL-Trade Obligations, respectively (collectively, the
“Guaranteed Obligations”).

C.Pursuant to the Term Loan Intercreditor Agreement, Grantor executes and
delivers this Deed of Trust to secure the Guaranteed Obligations on a pari passu
basis  (collectively the “Obligations Secured”).





 

--------------------------------------------------------------------------------

 

 

D.Pursuant to the Term Loan Intercreditor Agreement, this Deed of Trust, in
second lien and security interest status, will be and remain subject, junior and
subordinate to that certain First Lien Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing Statement, dated as of the date
hereof, made by Grantor to Trustee, as trustee, for the benefit of Term Loan
Agent (as it may hereafter be amended, restated, supplemented, renewed,
consolidated, extended, substituted, replaced or otherwise modified from time to
time, the “First Lien Deed of Trust”), and the First Lien Deed of Trust shall be
prior and superior to this Deed of Trust.

DEFINITIONS

Environmental Law means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common laws, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to pollution or protection
of health or environmental media (i.e. air, soil, sediments, land surface,
natural resources, and water), including (i) such laws relating to any actual or
threatened release, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of any Hazardous Materials and (ii)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and Recovery Act,
the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, together with any amendments or reauthorizations thereto or
thereof, and any and all regulations promulgated thereunder, and all analogous
state and local counterparts or equivalents.

Event of Default means any “Event of Default” under any ABL Loan Document.

Hazardous Material means all substances and wastes defined pursuant to any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious, radioactive, or pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas and infectious or
medical wastes and all other substances or wastes of a similar nature.

Permitted Liens means “Permitted Liens,” “Permitted Encumbrances” or similar
terms as defined in the ABL Loan Documents and for avoidance of doubt, any Lien
in favor of the Term Loan Collateral Agent to secure Term Loan Obligations under
the Term Loan Documents.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Grantor has from time to time incurred or may incur or be
liable to the ABL Claimholders and the Pari Passu Agent (each, a “Secured
Party”, collectively, the “Secured Parties”) under or in connection with the
Obligations Secured, THE GRANTOR HEREBY CONVEYS TO TRUSTEE AND HEREBY GRANTS,
ASSIGNS,



3

--------------------------------------------------------------------------------

 

 

TRANSFERS AND SETS OVER TO TRUSTEE, IN TRUST WITH POWER OF SALE FOR THE USE AND
BENEFIT OF PARI PASSU AGENT, AND GRANTS PARI PASSU AGENT (for the benefit of the
Secured Parties) A SECURITY INTEREST IN the real estate legally described in
Exhibit A hereto (the “Land”) in Los Angeles County (the “County”), California
(the “State”); together (i) with all right, title and interest, if any, that the
Grantor may now have or hereafter acquire in and to all improvements, buildings
and structures of every nature whatsoever now or hereafter located on the Land
(the “Improvements”); and (ii) all air rights, water rights and powers,
development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof; (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Grantor and Pari Passu Agent agree that the Premises and all of
the Property Rights and Fixtures owned by the Grantor (collectively the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Deed of Trust to be real estate
and covered by this Deed of Trust; and

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Term Loan
Intercreditor Agreement, the Grantor is hereby



4

--------------------------------------------------------------------------------

 

 

authorized to collect and receive such awards and proceeds and to give proper
receipts and acquittance therefor, and to apply the same as provided herein);
(ii) all contract rights, general intangibles, actions and rights in action
relating to the Real Property, including all rights to insurance proceeds and
unearned premiums arising from or relating to damage to the Real Property; (iii)
all plans and specifications, designs, drawings and other information, materials
and matters heretofore or hereafter prepared relating to the Real Property; and
(iv) all proceeds, products, replacements, additions, substitutions, renewals
and accessions of and to the Real Property (the rights and interests described
in this paragraph, the “Intangibles”).

The Grantor (i) pledges and assigns to the Pari Passu Agent from and after the
date of the effectiveness hereof (including any period of redemption), primarily
and on a parity with the Real Property, and not secondarily, all rents, issues
and profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Pari
Passu Agent all such leases, contracts and agreements (including all the
Grantor’s rights under any contract for the sale of any portion of the Mortgaged
Property and all revenues and royalties under any oil, gas and mineral lease
relating to the Real Property) (collectively the “Leases”); provided however,
that so long as no Event of Default has occurred and is continuing, a license is
hereby given to Grantor to collect and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Notwithstanding the foregoing or any other provision of this Mortgage including,
without limitation, Section 2.1 of this Mortgage, the Mortgaged Property does
not include any movable personal property or movable contents owned by Mortgagor
and located within the Improvements which would be insurable as “contents”
pursuant to Section III. Property Covered: Coverage B – Personal Property of the
General Property Form, Standard Flood Insurance Policy issued by the United
States Federal Emergency Agency National Flood Insurance Program.

Nothing herein contained shall be construed as constituting the Pari Passu Agent
a mortgagee-in­possession in the absence of the taking of title and/or
possession of the Mortgaged Property by the Pari Passu Agent.  Nothing contained
in this Deed of Trust shall be construed as imposing on the Pari Passu Agent any
obligation of any lessor under any Lease of the Mortgaged Property in the
absence of an explicit assumption thereof by the Pari Passu Agent.  In the
exercise of the powers herein granted the Pari Passu Agent, prior to Pari Passu
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Pari Passu Agent, all such liability
being expressly waived and released by the Grantor, except for any such
liability arising on account of the Pari Passu Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order.





5

--------------------------------------------------------------------------------

 

 

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Trustee
and the Pari Passu Agent, their respective beneficiaries, successors and
assigns, forever for the uses and purposes herein set forth.  Except to the
extent such a release or waiver is not permitted by applicable law, the Grantor
hereby releases and waives all rights of redemption or reinstatement, if any,
under and by virtue of any of the laws of the State, and the Grantor hereby
covenants, represents and warrants that, at the time of the execution and
delivery of this Deed of Trust, (a) the Grantor has good and marketable fee
simple title to the Mortgaged Property, with lawful authority to grant, remise,
release, alien, convey, mortgage and warrant the Mortgaged Property, (b) the
title to the Mortgaged Property is free and clear of all encumbrances, except
the Permitted Liens and (c) except for the Permitted Liens, the Grantor will
forever defend the Mortgaged Property against all claims in derogation of the
foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Pari Passu Agent and the Grantor further agree that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be created and perfected under the Uniform Commercial Code in effect in the
State (the “Code”), this Deed of Trust shall constitute a security agreement,
fixture filing and financing statement, and for that purpose, the following
information is set forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing second priority security interest to the Pari Passu Agent for the
benefit of the Secured Parties in that portion of the Mortgaged Property in
which the creation and/or perfection of a security interest is governed by the
Code.

(b) The “Debtor” is the Grantor and the “Secured Party” is the Pari Passu Agent
for the benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Pari Passu Agent may file this Deed of Trust, or a reproduction hereof,
in the real estate records or other appropriate index, as a financing statement
for any of the items



6

--------------------------------------------------------------------------------

 

 

specified herein as part of the Mortgaged Property.  Any reproduction of this
Deed of Trust or of any other security agreement or financing statement is
sufficient as a financing statement.

(h) The Grantor authorizes the Pari Passu Agent to file any financing statement,
continuation statement or other instrument that the Pari Passu Agent or the ABL
Controlling Agent may reasonably deem necessary or appropriate from time to time
to perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Term
Loan Intercreditor Agreement, the remedies for any violation of the covenants,
terms and conditions of the agreements herein contained shall be as prescribed
herein, in the ABL Loan Documents, or by general law, or, as to that part of the
security in which a security interest may be perfected under the Code, by the
specific statutory consequences now or hereafter enacted and specified in the
Code, all at the election of the ABL Controlling Agent.

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Grantor warrants, represents, and covenants to Beneficiary and the ABL
Claimholders as follows:

Section 3.1 Second Lien Status

.  Grantor shall preserve and protect the second priority lien of this Deed of
Trust.  If any lien or security interest other than a Permitted Lien is asserted
against the Mortgaged Property, Grantor shall promptly, and at its expense, (a)
give Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b)(i) pay the underlying claim
in full or take such other action so as to cause it to be released or (ii)
contest the same in compliance with the requirements of the ABL Loan Documents
(including, if applicable, any requirement to provide a bond or other security
satisfactory to Beneficiary).

Section 3.2 Payment of Taxes on this Deed of Trust

.  Without limiting any provision of the ABL Loan Documents, the Grantor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any of its subdivisions having jurisdiction shall at
any time require documentary stamps to be affixed to this Deed of Trust or shall
levy, assess or charge any tax, assessment or imposition upon this Deed of Trust
or the credit or indebtedness secured hereby or the interest of any Secured
Party in the Premises or upon any Secured Party by reason of or as holder of any
of  the foregoing then, the Grantor shall pay for such documentary stamps in the
required amount and deliver them to the Pari Passu Agent or pay (or reimburse
the Pari Passu Agent for) such taxes, assessments or impositions.  The Grantor
agrees to provide to the Pari Passu Agent, at any time upon request, official
receipts showing payment of all taxes, assessments and charges that the Grantor
is required



7

--------------------------------------------------------------------------------

 

 

or elects to pay under this Section.  The Grantor agrees to indemnify each
Secured Party against liability on account of such documentary stamps, taxes,
assessments or impositions, whether such liability arises before or after
payment of the Obligations Secured and regardless of whether this Deed of Trust
shall have been released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Deed of Trust shall, at the direction of the ABL Controlling Agent (or at the
Pari Passu Agent’s option) and without any further documentation, attorn to the
Pari Passu Agent as lessor if for any reason the Pari Passu Agent becomes lessor
thereunder, and, upon demand after an Event of Default has occurred and is
continuing, pay rent to the Pari Passu Agent, and the Pari Passu Agent shall not
be responsible under such Lease for matters arising prior to the Pari Passu
Agent becoming lessor thereunder; provided that the Pari Passu Agent shall not
become lessor or obligated as lessor under any such Leases unless and until it
shall have been directed by the ABL Controlling Agent to do so, or it shall
elect in writing to do so.

Section 3.4 Use of the Real Property

.  The Grantor agrees that it shall not (a) permit the public to use any portion
of the Real Property in any manner that could reasonably be expected to impair
the Grantor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Grantor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Grantor change the use of the Mortgaged Property in any material way,
without the consent of the ABL Controlling Agent, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to the Term Loan Intercreditor Agreement, the Grantor shall:

(a)At its sole expense, obtain for, deliver to, assign to and maintain for the
benefit of the Pari Passu Agent, until the Obligations Secured are paid in full,
(i) insurance upon the Mortgaged Property, in such form, written by such
companies, for such periods, and against such risks and in amounts customarily
insured against or carried by corporations engaged in the same or substantially
similar business and similarly situated, with provisions reasonably satisfactory
to the Pari Passu Agent for payment of all losses under applicable policies to
the Pari Passu Agent (including a lender loss payee endorsement in favor of the
Pari Passu Agent); (ii) liability insurance (including an endorsement naming the
Pari Passu Agent as an additional insured), written by such companies, for such
periods, and against such risks and in amounts customarily insured against or
carried by corporations engaged in the same or substantially similar business
and similarly situated; and (iii) with respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Laws, flood
insurance in such reasonable total amount as the Pari Passu Agent may from time
to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations



8

--------------------------------------------------------------------------------

 

 

promulgated pursuant to applicable flood insurance laws, from a financially
sound and reputable insurance companies (except to the extent that any insurance
company insuring the Mortgaged Property of the Grantor ceases to be financially
sound and reputable, in which case, the Grantor shall promptly replace such
insurance company with a financially sound and reputable insurance company),
and, if required by the Pari Passu Agent, deposit copies of such policies with
the Pari Passu Agent; and use commercially reasonable efforts to cause each
policy of insurance to provide for no less than 10 days’ prior written notice to
the Pari Passu Agent of cancellation of a policy due to non-payment of a premium
and no less than 30 days’ prior written notice to the Pari Passu Agent of
cancellation for any other reason.  Prior to an Event of Default, use of
insurance proceeds shall be governed by the Term Loan Intercreditor
Agreement.  If an Event of Default exists and is continuing, and the Pari Passu
Agent has given notice to the Grantor that the Pari Passu Agent intends to
exercise its rights under this Section 3.5, then, subject to the Term Loan
Intercreditor Agreement, the Pari Passu Agent shall be entitled to (a) adjust
any casualty loss and (b) apply the proceeds thereof as provided in Section 4.2
of this Mortgage. 

(b)Maintain and preserve all property that is used or useful in its business in
good working order and condition, ordinary wear and tear excepted, and make all
necessary repairs thereto and renewals and replacements thereof.

Section 3.6 Real Property Taxes

.  The Grantor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Grantor and whether levied, assessed or imposed as excise, privilege or property
taxes; provided that the foregoing shall not require the Grantor to pay any of
the foregoing so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and so long as neither the Mortgaged
Property nor any part thereof or interest therein shall be in reasonable danger
of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Term Loan Intercreditor Agreement, the Grantor
assigns to the Pari Passu Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use “Eminent Domain Proceedings”).  If an Event of Default
exists and is continuing and the Pari Passu Agent has given notice to the
Grantor that the Pari Passu Agent intends to exercise its rights under this
Section 3.7, then, subject to the terms of the Term Loan Intercreditor
Agreement, the Pari Passu Agent shall be entitled to (a) participate in and/or
direct (at the sole discretion of the ABL Controlling Agent) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 4.2 of
this Deed of Trust.



9

--------------------------------------------------------------------------------

 

 

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the ABL Loan Documents and the Term Loan
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, including a failure to perform or observe any of the covenants
set forth in this Deed of Trust that is not cured within any applicable cure
period, in addition to any rights and remedies provided for in the ABL Loan
Documents, if and to the extent permitted by applicable law, the following
provisions shall apply:

(a) Power of Sale.  Pari Passu Agent may direct Trustee to exercise Trustee’s
power of sale with respect to the Mortgaged Property, or any part thereof, in a
non-judicial procedure as permitted by applicable law.  If Pari Passu Agent
elects to exercise its power of sale with respect to the Real Property and other
portions of the Mortgaged Property, or any part thereof, Trustee shall record a
notice of default in each county in which any part of such Real Property and
other Mortgaged Property is located in the form prescribed by applicable law and
shall mail copies of such notice in the manner prescribed by applicable
law.  After the time required by applicable law, Trustee shall give public
notice of the sale to the persons and in the manner prescribed by applicable
law. Trustee, without demand on Grantor, shall sell such Real Property and other
Mortgaged Property at public auction to the highest bidder at the time and place
and under the terms designated in the notice of sale in one or more parcels and
in any order Trustee determines.  Trustee may postpone sale of all or any parcel
of the Mortgaged Property in accordance with the provisions of applicable law.
Trustee, Pari Passu Agent, or their designee, may purchase at any such
sale.  Upon receipt of the price bid, Trustee shall deliver to the purchaser a
Trustee’s deed conveying the Real Property and other Mortgaged Property that are
sold.  The recitals in the deed of compliance with applicable law shall be prima
facie evidence of such compliance and conclusive evidence thereof in favor of
bona fide purchasers and encumbrancers for value and without notice. Grantor
acknowledges that the power of sale granted in this Deed of Trust may be
exercised by Trustee without prior judicial hearing. Grantor has the right to
bring an action to assert the non-existence of an Event of Default or any other
defense of Grantor to acceleration and sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a Trustee’s deed conveying the Mortgaged Property so sold
without any covenant or warranty, express or implied.  The recitals in Trustee’s
deed shall be prima facie evidence of the truth of the statements made therein.

(b) Pari Passu Agent’s Power of Enforcement.  The Pari Passu Agent may
immediately foreclose this Deed of Trust by judicial action.  The court in which
any proceeding is pending for the purpose of foreclosure of this Deed of Trust
by judicial procedure or in connection with the exercise of any non-judicial
power of sale by the Trustee may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment of the
Obligations Secured, and without regard to the then value of the Mortgaged
Property or the occupancy thereof as a homestead, appoint a receiver (the
provisions for the appointment of a receiver and assignment of



10

--------------------------------------------------------------------------------

 

 

rents being an express condition upon which the loans and other financial
accommodations hereby secured are made) for the benefit of the Secured Parties,
with power to collect the Rents, due and to become due, during such foreclosure
suit and the full statutory period of redemption notwithstanding any
redemption.  The receiver, out of the Rents when collected, may pay reasonable
costs incurred in the management and operation of the Real Property, prior and
subordinate liens, if any, and taxes, assessments, water and other utilities and
insurance, then due or thereafter accruing, and may make and pay for any
necessary repairs to the Real Property, and may pay any part of the Obligations
Secured in accordance with the ABL Loan Documents (subject to the Term Loan
Intercreditor Agreement) or any deficiency decree entered in such foreclosure
proceeding.  Upon or at any time after the filing of a suit to foreclose this
Deed of Trust, the court in which such suit is filed shall have full power to
enter an order placing the Pari Passu Agent in possession of the Real Property
with the same power granted to a receiver pursuant to this clause (a) and with
all other rights and privileges of a mortgagee-in-possession under applicable
law.

(c) Pari Passu Agent’s Right to Enter and Take Possession, Operate and Apply
Income.  The Pari Passu Agent shall, at the direction of the ABL Controlling
Agent or at its option, have the right, acting through its agents or attorneys
or a receiver, with process of law, to enter upon and take possession of the
Real Property, to expel and remove any persons, goods or chattels occupying or
upon the same, to collect or receive all the Rents, to manage and control the
Real Property, to lease the Real Property or any part thereof, from time to
time, and, after deducting all reasonable attorneys’ fees and expenses of
outside counsel, and all reasonable expenses incurred in the protection, care,
maintenance, management and operation of the Real Property, to distribute and
apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the ABL Loan Documents (subject to the Term Loan
Intercreditor Agreement) or any deficiency decree entered in any foreclosure
proceeding.

(d) Foreclosure as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Real Property in any manner permitted by the laws of
the State and any foreclosure suit may be brought by the Trustee or by the Pari
Passu Agent.

(e) Grantor, on its own behalf and on behalf of each party hereto, hereby
requests a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to them at the applicable address provided in the first
paragraph of this Deed of Trust.

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale

.  Subject to the requirements of applicable law, the proceeds or avails of any
trustee or foreclosure sale and all moneys received by Pari Passu Agent pursuant
to any right given or action taken under the provisions of this Deed of Trust
shall be applied as follows:

(a) To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made (including payment of the Trustee’s
fees, attorneys’ fees and costs of title evidence), and in addition thereto,
reasonable compensation to Pari Passu Agent, its agents and counsel, and all
actual out of pocket expenses, advances, liabilities and sums made or furnished
or incurred by Trustee, Pari Passu Agent or ABL Controlling Agent under this
Deed of Trust and



11

--------------------------------------------------------------------------------

 

 

the ABL Loan Documents, together with interest at the maximum rate permitted by
law, and all taxes, assessments or other charges, except any taxes, assessments
or other charges subject to which the Mortgaged Property shall have been sold;

(b) In accordance with the applicable provisions of the ABL Loan Documents,
subject to the Term Loan Intercreditor Agreement;

(c) To the payment of any other sums required to be paid by Grantor pursuant
to  any provision of this Deed of Trust, or any of the ABL Loan Documents; and

(d) To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

The Grantor shall remain liable for any deficiency to the extent provided in the
documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Pari Passu Agent shall be exclusive of, but shall
be in addition to, every other remedy or right now or hereafter existing at  law
or in equity.  No delay in the exercise or omission to exercise any remedy or
right available during the existence of any Event of Default shall impair
any  such remedy or right or be construed to be a waiver of such Event of
Default or acquiescence therein, nor shall it affect any subsequent Event of
Default of the same or different nature.  To the extent permitted by applicable
law, every such remedy or right may be exercised concurrently or independently
and when and as often as may be deemed expedient by the Pari Passu Agent.

Section 4.4 Pari Passu Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Deed of Trust,
and this Deed of Trust is foreclosed upon or judgment is entered upon any
Obligations Secured, (or, in the case of a trustee’s sale, shall  have  met  the
statutory requirements thereof with respect to such collateral), execution may
be made upon any one or more of the properties, lots or parcels and not upon the
others, or upon all of such properties or parcels, either together
or  separately, and at different times or at the same time, and execution sales
or sales by advertisement may likewise be conducted separately or concurrently,
in each case at the election of the ABL Controlling Agent.

Section 4.5 No Merger

.  In the event of a foreclosure of this Deed of Trust or any other mortgage or
trust deed securing the Obligations Secured, the Obligations Secured then due
shall, at the option of the ABL Controlling Agent, not be merged into any decree
of foreclosure entered by the court, and the Trustee or Pari Passu Agent may
concurrently or subsequently seek to foreclose one or more mortgages or deeds of
trust that also secure the Obligations Secured.



12

--------------------------------------------------------------------------------

 

 

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Term Loan Intercreditor Agreement.

Section 5.2 Governing Law

.  This Deed of Trust shall be construed, governed and enforced in accordance
with the laws of the State.  Wherever possible, each provision of this Deed of
Trust shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Deed of Trust shall be prohibited
by or invalid under applicable law, such provision shall be effective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Deed of Trust.

Section 5.3 Satisfaction of Deed of Trust

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Term Loan Intercreditor
Agreement for release of the Mortgaged Property from this Deed of Trust, then
the Pari Passu Agent shall, promptly upon request of the Grantor, request the
Trustee to reconvey the Mortgaged Property and shall surrender this Deed of
Trust and evidence of satisfaction of the Obligations Secured to the
Trustee.  Trustee shall reconvey the Mortgaged Property without warranty to the
person or persons legally entitled thereto.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Deed of Trust shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Grantor and shall inure to the benefit of
the parties hereto and their respective successors and assigns; all references
herein to the Grantor and to the Pari Passu Agent shall be deemed to include
their respective successors and assigns.  The Grantor’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Grantor. Wherever used herein, the singular number shall include
the plural, the plural shall include the singular, and the use of any gender
shall be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Grantor’s representations, warranties, covenants and
agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Grantor agrees, to the full extent permitted by law, that neither the
Grantor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Mortgaged
Property or the final and absolute putting into possession thereof, immediately



13

--------------------------------------------------------------------------------

 

 

after such sale, of the purchaser thereof; and the Grantor, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the encumbrance hereof and agrees that the Pari Passu Agent or any court having
jurisdiction to foreclose such encumbrance may sell the Mortgaged Property in
part or as an entirety.  To the fullest extent permitted by law, the Grantor
irrevocably waives all statutory or other rights of redemption from sale under
any order or decree of foreclosure of this Deed of Trust, on its own behalf and
on behalf of each and every person acquiring any interest in or title to the
Mortgaged Property subsequent to the date hereof.  The Grantor further waives,
to the fullest extent it may lawfully do so, all statutory and other rights in
its favor, limiting concurrent actions to foreclose this Deed of Trust and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Grantor or any affiliate to limit the right of the Pari
Passu Agent to pursue or commence concurrent actions against the Grantor or any
such affiliate or any property owned by any one or more of them.  Grantor
further waives, to the extent permitted by applicable law, all errors and
imperfections in any proceedings instituted by Pari Passu Agent or Trustee under
this Deed of Trust and all notices of any Event of Default (except as may be
provided for under the terms of this Deed of Trust) or of Pari Passu Agent’s or
Trustee’s election to exercise or its actual exercise of any right, remedy or
recourse provided for under this Deed of Trust.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Deed of Trust to the contrary, in the event
of a conflict or inconsistency between this Deed of Trust and the Term Loan
Intercreditor Agreement, the provisions of the Term Loan Intercreditor Agreement
will govern.  To the extent any provision of this Deed of Trust specifies
performance according to standards established by the Term Loan Intercreditor
Agreement, then such specification shall mean the performance that would be
required by the Borrower were the Borrower the owner of the Mortgaged Property
and the Grantor hereunder.  Notwithstanding anything to the contrary contained
herein, the lien and security interest granted to Beneficiary pursuant to this
Deed of Trust and the exercise of any right or remedy by Beneficiary hereunder
are subject to the provisions of the Term Loan Intercreditor Agreement.  In the
event of any conflict or inconsistency between the terms and provisions of the
Term Loan Intercreditor Agreement and the terms and provisions of this Deed of
Trust, the terms and provisions of the Term Loan Intercreditor Agreement shall
govern and control.

Section 5.7 Future Advances

.  Any and all future advances (subject to the limitations on the principal
amount of Obligations Secured elsewhere contained in this Deed of Trust) under
this Deed of Trust and the ABL Loan Documents shall have the same priority as if
the future advance was made on the date that this Deed of Trust was recorded.
This Deed of Trust shall secure the Obligations Secured, whenever incurred, such
Obligations Secured to be due at the times provided in the ABL Loan Documents.
Notice is hereby given that the Obligations Secured may increase as a result of
any defaults hereunder by Grantor due to, for example, and without limitation,
unpaid interest or late charges, unpaid taxes or insurance premiums which the
Pari Passu Agent elects to advance, defaults under leases that the Pari Passu
Agent elects to cure, attorney fees or costs incurred in enforcing the ABL Loan
Documents or other expenses incurred by the Pari Passu Agent in



14

--------------------------------------------------------------------------------

 

 

protecting the Collateral, the security of this Deed of Trust or the Pari Passu
Agent’s rights and interests.

Section 5.8 Changes

.  Neither this Deed of Trust nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  To the extent permitted by
law, any agreement hereafter made by the Grantor and the Pari Passu Agent
relating to this Deed of Trust shall be superior to the rights of the holder of
any intervening lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Term Loan Intercreditor Agreement, in any action or proceeding
arising out of or relating to this Deed of Trust, and the Grantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any state or federal court sitting in the State or in
such other location as may be specified in the Term Loan Intercreditor
Agreement.

(b) The provisions of the Term Loan Intercreditor Agreement contained in
Sections 8.7 and 8.8 thereof are hereby incorporated by reference as if set out
in their entirety in this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.

(d) Grantor waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding;
consents to service of process in any such action or proceeding by the mailing
of a copy of such process to the Grantor as set forth in Section 5.1 hereof; and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Pari Passu Agent to
serve legal process in any other manner permitted by law or affect the right of
the Pari Passu Agent to bring any action or proceeding against the Grantor or
its property in the courts of any other jurisdiction.

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Deed of Trust.



15

--------------------------------------------------------------------------------

 

 

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Deed of Trust.  In the event an ambiguity or question of intent or
interpretation arises, this Deed of Trust shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Deed of Trust.

Section 5.12 Pari Passu Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Pari Passu Agent or the ABL Controlling Agent reasonably determines that the
Grantor’s action is not protective of the interest of the Pari Passu Agent in
the Mortgaged Property, Pari Passu Agent shall have the right to appear in and
defend any legal proceeding brought regarding the Mortgaged Property and to
bring any legal proceeding, in the name and on behalf of the Grantor or in the
Pari Passu Agent’s name, that the ABL Controlling Agent, in its sole discretion,
determine is necessary to be brought to protect the Secured Parties’  interest
in the Mortgaged Property, as long as Pari Passu Agent provided Grantor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Pari Passu Agent shall promptly thereafter notify Grantor of the bringing of
such proceeding).  Nothing herein is intended to prohibit Grantor from bringing
or defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Deed of Trust, this
Deed of Trust is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Grantor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Grantor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Grantor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Grantor shall
not be liable for such indemnification to any Secured Party to the extent that
resulting from such Secured Party’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity

.  Grantor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,



16

--------------------------------------------------------------------------------

 

 

including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Grantor or any subsidiary of Grantor or otherwise occurring on or with respect
to the Mortgaged Property, (ii) the operation or violation of any Environmental
Law by Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property, (iii) any claim for personal injury, property
damage related to Grantor or any subsidiary of Grantor or otherwise occurring on
or with respect to the Mortgaged Property, (iv) any claim for actual or
threatened injury to, destruction of or loss of natural resources in connection
with Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property and (v) the inaccuracy or breach of any
environmental representation, warranty or covenant by Grantor  made herein or in
any of the ABL Loan Documents evidencing or securing any obligation  under the
ABL Loan Documents or setting forth terms and conditions applicable thereto or
otherwise relating thereto.  The foregoing indemnity shall survive the
termination of this Deed of Trust and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the ABL Loan Documents and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS DEED OF TRUST SHOULD BE
READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER
TERMS OR ORAL PROMISES NOT CONTAINED IN THIS DEED OF TRUST MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS DEED OF TRUST ONLY BY ANOTHER
WRITTEN AGREEMENT.  THIS NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER
CREDIT AGREEMENTS BETWEEN THE PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Deed of Trust or any of the ABL
Loan Documents, the liability of the Grantor hereunder shall not exceed the
maximum amount of liability that the Grantor can incur without rendering this
Deed of Trust void or voidable under any applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount (and, to the
extent necessary to comply with the foregoing under any applicable law, the
Obligations Secured shall be reduced to such maximum amount).

Section 5.18 Second Lien Status

.    Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Beneficiary under this Deed of Trust
and the exercise of any right or remedy by or for the benefit of Beneficiary
hereunder are subject to the provisions of the Term Loan Intercreditor
Agreement.  In the event of any conflict between the terms of the Term Loan
Intercreditor Agreement and this Deed of Trust, the terms of the Term Loan
Intercreditor



17

--------------------------------------------------------------------------------

 

 

Agreement shall govern and control.  Any reference in this Deed of Trust to
“second priority lien” or words of similar effect in describing the security
interests created hereunder shall be understood to refer to such priority as set
forth in the Term Loan Intercreditor Agreement.  All representations,
warranties, and covenants in this Deed of Trust shall be subject to the
provisions and qualifications set forth in this Section 5.18.

Article 6
trustee PROVISIONS

Section 6.1 Liability of Trustee

.  Trustee shall not be liable for any error of judgment or act done by Trustee
in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or willful
misconduct.  Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Mortgaged
Property for debts contracted or liability or damages incurred in the management
or operation of the Mortgaged Property.  Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by him hereunder, believed by him in good faith to be
genuine.  Trustee shall be entitled to reimbursement for expenses incurred by
him in the performance of his duties hereunder and to reasonable compensation
for such of his services hereunder as shall be rendered.  Grantor will, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and save him harmless against, any and all liability and expenses
which may be incurred by him in the performance of his duties.

Section 6.2 Retention of Money

.  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received hereunder.

Section 6.3 Successor Trustees

.  Trustee may resign by the giving of notice of such resignation in writing to
Pari Passu Agent. If Trustee shall die, resign or become disqualified from
acting in the execution of this trust or shall fail or refuse to execute the
same when requested by Pari Passu Agent so to do, or if, for any reason, Pari
Passu Agent shall prefer to appoint a substitute trustee to act instead of the
forenamed Trustee, Pari Passu Agent shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estate, rights, powers and duties of the forenamed
Trustee.  Pari Passu Agent may, from time to time, by a written instrument
executed and acknowledged by Pari Passu Agent, mailed to Grantor and recorded in
the County in which the Real Property is located and by otherwise complying with
the provisions of the applicable law of the State, substitute a successor or
successors to the Trustee named herein or acting hereunder.

Section 6.4 Perfection of Appointment





18

--------------------------------------------------------------------------------

 

 

.  Any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estate,
properties, rights, powers and trusts of its, her or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein; but
nevertheless, upon the written request of Pari Passu Agent or of the successor
Trustee, the Trustee ceasing to act shall execute and deliver an instrument
transferring to such successor Trustee, upon the trusts herein expressed, all
the estates, properties, rights, powers and trusts of the Trustee so ceasing to
act, and shall duly assign, transfer and deliver any of the property and moneys
held by such Trustee to the successor Trustee so appointed in its, her or his
place.

Article 7
LOCAL LAW PROVISIONS

In the event of any inconsistencies between the terms and conditions of this
Article 7 and the terms and conditions of the remaining sections of this Deed of
Trust, the terms and conditions of this Article 7 shall control.

Section 7.1 Sale of Mortgaged Property.  If Beneficiary shall elect to cause the
Mortgaged Property and all estate, right, title and interest, claim and demand
therein, or any part thereof to be sold pursuant to the power of sale as
described in Section 4.1(a) hereof, subject to the terms of the ABL Loan
Documents and the Term Loan Intercreditor Agreement, the Mortgaged Property
shall be sold as follows:

(a) Beneficiary may proceed as if all of the Mortgaged Property were real
property, in accordance with subparagraph (d) below, or Beneficiary may elect to
treat any of the Mortgaged Property which consists of a right in action or which
is property that can be severed from the premises without causing structural
damage thereto as if the same were personal property, and dispose of the same in
accordance with subparagraph (c) below, separate and apart from the sale of real
property, with the remainder of the Mortgaged Property being treated as real
property at the sale.

(b) Beneficiary may cause any such sale or other disposition to be conducted
immediately following the expiration of any grace period, if any, herein
provided (or required by law) or Beneficiary may delay any such sale or other
disposition for such period of time as Beneficiary deems to be in its best
interest.  Should Beneficiary desire that more than one sale or other
disposition be conducted, Beneficiary may, at its option, cause the same to be
conducted simultaneously, or successively on the same day, or at such different
days or times and in such order as Beneficiary may deem to be in its best
interest.

(c) Should Beneficiary elect to cause any of the Mortgaged Property to be
disposed of as personal property as permitted by subparagraph (a) above, it may
dispose of any part thereof in any manner now or hereafter permitted by Article
9 of the UCC or in accordance with any other remedy provided by law.  Both
Grantor and Beneficiary shall be eligible to purchase any part of all of such
property at any such disposition.  Any such disposition may be either public or
private as Beneficiary may so elect, subject to the provisions of the
UCC.  Beneficiary shall give Grantor at least ten (10) days prior written notice
of the time and place of any public sale or other disposition of such property
or of the time at or after which any private sale or any other



19

--------------------------------------------------------------------------------

 

 

intended disposition is to be made, and if such notice is sent to Grantor it
shall constitute reasonable notice to Grantor.

(d) Should Beneficiary elect to sell the Mortgaged Property which is real
property or which Beneficiary has elected to treat as real property, upon such
election Trustee shall give such notice of Default and election to sell as may
then be required by law.  Thereafter, upon the expiration of such time and the
giving of such notice of sale as may then be required by law, Trustee, at the
time and place specified in the notice of sale, shall sell such Mortgaged
Property, or any portion thereof specified by Beneficiary, at public auction to
the highest bidder for cash in lawful money of the United States, subject,
however, to the provisions of Section 4.1(a) hereof.  Trustee, for good cause
may, and upon request of Beneficiary shall, from time to time, postpone the sale
by public announcement thereof at the time and place noticed therefor.  If the
Mortgaged Property consists of several lots or parcels, Beneficiary may
designate the order in which such lots or parcels may be offered for sale or
sold, and may direct that such property be sold in one parcel, as an entirety,
or in such parcels as Beneficiary, in its sole discretion, may elect.  Grantor
expressly waives any right which it may have to direct the order in which any of
the Mortgaged Property shall be sold, and its rights, if any, to require that
the Mortgaged Property be sold as separate tracts, lots, units or parcels.  Any
person, including Grantor, Trustee or Beneficiary, may purchase at the
sale.  Upon any sale, Trustee shall execute and deliver to the purchaser or
purchasers a deed or deeds conveying the property so sold, but without any
covenant or warranty whatsoever, express or implied, whereupon such purchaser or
purchasers shall be let into immediate possession.

(e) In the event of a sale or other disposition of any such Mortgaged Property
or any part thereof, and the execution of a deed or other conveyance pursuant
thereto, the recitals in the deed or deeds of compliance with all requirements
of law regarding the mailing of copies of notices or the publication of a copy
of the notice of default or the personal delivery of the copy of the notice of
default or the posting of copies of the notice of sale or the publication of a
copy thereof shall constitute prima facie evidence of compliance with these
requirements and conclusive evidence thereof in favor of bona fide purchasers
and encumbrancers for value and without notice.

(f) Upon any sale, whether made under the power of sale herein granted and
conferred or by virtue of judicial proceedings, the receipt of the Trustee, or
of the officer making sale under judicial proceedings, shall be sufficient
discharge to the purchaser or purchasers at any sale for his or their purchase
money, and such purchaser or purchasers, his or their assigns or personal
representatives, shall not, after paying such purchase money and receiving such
receipt of the Trustee or of such officer therefore, be obliged to see to the
application of such purchase money, or be in anywise answerable for any loss,
misapplication or non-application thereof.

Section 7.2 Environmental Defaults and Remedies.  In the event that any portion
of the Mortgaged Property is determined to be “environmentally impaired” (as
“environmentally impaired” is defined in California Code of Civil Procedure
Section 726.5(e)(3)) or to be an “affected parcel” (as ”affected parcel” is
defined in California Code of Civil Procedure Section 726.5(e)(1)), then,
without otherwise limiting or in any way affecting Beneficiary’s or Trustee’s
rights and remedies under this Deed of Trust, Beneficiary may elect to exercise
its right under California Code of Civil Procedure Section 726.5(a) to (a) waive
its lien on such environmentally impaired or affected portion of the Mortgaged
Property and (b) exercise (i) the rights and remedies of an unsecured creditor,
including reduction of its claim against Grantor to



20

--------------------------------------------------------------------------------

 

 

judgment, and (ii) any other rights and remedies permitted by law.  For purposes
of determining Beneficiary’s right to proceed as an unsecured creditor under
California Code of Civil Procedure Section 726.5(a), Grantor shall be deemed to
have willfully permitted or acquiesced in a release or threatened release of
hazardous materials, within the meaning of California Code of Civil Procedure
Section 726.5(d)(1), if the release or threatened release of hazardous materials
was knowingly or negligently caused or contributed to by any lessee, occupant or
user or any portion of the Mortgaged Property and Grantor knew or should have
known of the activity by such lessee, occupant or user which caused or
contributed to the release or threatened release.  Subject to the terms of the
ABL Loan Documents and the Term Loan Intercreditor Agreement, all costs and
expenses, including, but not limited to, attorneys’ fees, incurred by
Beneficiary in connection with any action commenced under this Section 7.2,
including any action required by California Code of Civil Procedure
Section 726.5(b) to determine the degree to which the Mortgaged Property is
environmentally impaired, plus interest thereon at the default rate from the
date of demand until paid, shall be added to the indebtedness secured by this
Deed of Trust and shall be due and payable to Beneficiary upon its demand made
at any time following the conclusion of such action.

Section 7.3 Election to Proceed Under Section 2938 of the California Civil
Code.  Without limiting any other rights or remedies of Beneficiary set forth in
this Deed of Trust or under any other Loan Document, or available at law or in
equity, but subject to the provisions of the ABL Loan Documents and the Term
Loan Intercreditor Agreement, following an Event of Default, Beneficiary shall
have the right to enforce all of the rights and remedies of an assignee under
Section 2938 of the California Civil Code.  In the event that Beneficiary shall
elect to enforce this Deed of Trust in accordance with Section 2938, the
following procedures shall apply, as applicable:

(a) Beneficiary may send a demand notice in the form prescribed by Section 2938
to, in the case of enforcement under Section 2938(c)(3), one or more of the
tenants of the Mortgaged Property, with a copy to Grantor and any other assignee
under a recorded assignment of leases, rents, issues and profits with respect to
the Mortgaged Property, or, in the case of enforcement under Section 2938(c)(4),
to Grantor with a copy to any such other assignees in accordance with the
procedures set forth therein.  Without limiting Beneficiary’s rights to any
amounts received by Grantor after an Event of Default under this Deed of Trust,
Grantor shall immediately turn over to Beneficiary any Rents received by Grantor
from any tenant of the Mortgaged Property from and after Beneficiary’s
enforcement of this Deed of Trust under either of such Sections 2938(c)(3) or
(4), it being understood that Grantor shall be deemed to hold such amounts as
trustee for Beneficiary until such amounts have been paid to Beneficiary.  In
addition, Grantor shall also cause any collection agent for Grantor or any other
person who has collected Rents for Grantor’s benefit relating to the period from
and after Beneficiary’s enforcement of this Deed of Trust under either of such
Sections 2938(c)(3) or (4), to turn such Rents over to Beneficiary.

(i) Notwithstanding anything to the contrary contained in this Deed of Trust, if
Beneficiary shall proceed to enforce this Deed of Trust by means other than the
appointment of a receiver and consequently receives Rents as a result thereof,
and Beneficiary receives written demand from Grantor (or any other party
entitled under law to make demand on Beneficiary) to pay the reasonable costs of
protecting and preserving the Mortgaged Property, Beneficiary may elect either
to pay (either directly to the party to



21

--------------------------------------------------------------------------------

 

 

whom owed, or by joint check payable to Grantor and such party) or authorize
Grantor to pay, such costs, which shall consist exclusively of the cost of real
property taxes assessed against the Mortgaged Property then due and payable,
insurance premiums with respect to the Mortgaged Property then due and payable
under policies required to be maintained under a Loan Document or otherwise
maintained by Grantor in its exercise of prudent business practice, and other
costs the payment of which is determined by Beneficiary to be necessary for the
protection or preservation of the Mortgaged Property (such payments being
referred to herein as “Protective Payments”), conditioned upon Grantor
furnishing to Beneficiary all information (such as invoices, bills, contracts,
or purchase orders) reasonably necessary in order for Beneficiary to identify
the party to whom payment is owed or the work, service or item for which payment
is requested and to establish that such Protective Payments are required to be
paid or authorized under this Section 7.3.  In the absence of manifest error, an
expense of the Mortgaged Property, other than for property taxes and insurance,
shall not be deemed necessary to preserve or protect the Mortgaged Property if
such expense, together with all other expenses in the same line item or category
incurred during the same calendar year (or other annual period to which such
budget relates) was not reflected on the most recent annual budget, if any,
required to be submitted by Grantor to Beneficiary under the Loan Documents for
such year or annual period.  If Grantor is authorized to pay any Protective
Payments under this Section 7.3, Beneficiary reserves the right to deposit the
amounts necessary to pay such Protective Payments into an interest bearing
checking account, in which Grantor shall have granted to Beneficiary a
perfected, first priority security interest, from which Grantor shall be
obligated to draw the funds necessary to pay such Protective Payments.  In the
event that Beneficiary agrees or is required under any circumstances to pay or
authorize the payment of any Protective Payments consisting of costs of
improvement of the Mortgaged Property or any portion thereof (or any other costs
the non-payment of which would entitle the payee to enforce mechanic’s or
materialman’s liens or similar rights), Beneficiary shall be authorized, before
paying or authorizing the payment of any such payments, to require compliance
with standard construction loan disbursement conditions with respect to such
costs, including without limitation the receipt of unconditional mechanics’ lien
waivers with respect to the work for which such costs are to be paid.

(ii) In no event shall Beneficiary be obligated to pay or authorize the payment
of Protective Payments in excess of any Rents actually received by Beneficiary
as a result of the enforcement of this Paragraph (b) of this Section
7.3.  Further, Protective Payments shall not be deemed to include, and
Beneficiary shall not be obligated to pay or authorize the payment of Rents for,
(x) any capital expenditures (such as for commissions, tenant or other capital
improvements to the Mortgaged Property, or expenses in connection with the sale,
leasing, or other transfer of the Mortgaged Property, or any portion thereof or
interest therein), except to the extent necessary to pay, from Rents actually
received by Beneficiary as a result of the enforcement of this Section 7.3,
costs required for compliance with building and housing codes, if any, to the
extent required under Section 2938 of the California Civil Code, or (y) any
payments to Grantor or its affiliates for any work, services or goods furnished
by any such party.

(iii) Beneficiary shall have the right (but not the obligation) to make advances
to preserve and protect the Mortgaged Property in excess of Rents received as a
result of



22

--------------------------------------------------------------------------------

 

 

Beneficiary’s enforcement of its rights under this Deed of Trust, and Grantor
agrees that any such protective advances shall constitute additional
indebtedness of Grantor to Beneficiary repayable by Grantor on demand, and shall
be secured by this Deed of Trust and any other Loan Documents the purpose of
which is to secure the Obligations Secured.

(iv) Nothing contained in this Section shall limit either (x) Beneficiary’s
right to cease at any time any further enforcement of this Deed of Trust under
Section 2938 by sending written notice of the cancellation thereof to each party
to whom a demand notice was sent, or (y) Beneficiary’s right to seek the
appointment of a receiver, either of which, if enforced by Beneficiary, shall
terminate Beneficiary’s obligations under Paragraph (a)(1)-(3).

(v) In no event shall any enforcement of Beneficiary’s rights under this
Section, including without limitation the payment or authorization of payment of
any Protective Payments, make Beneficiary a “mortgagee-in-possession” or limit,
waive, or otherwise derogate any of Beneficiary’s other rights and remedies
available to it under the Loan Documents or at law.  Grantor hereby acknowledges
and agrees that the rights and remedies described in this Section set forth a
reasonable procedure for the implementation of Section 2938, and to the extent
inconsistent with the provisions thereof, Grantor hereby waives any such
inconsistencies.  In no event shall any exercise of rights by the Beneficiary
under this Section 7.3, including without limitation the payment or
authorization of payment of any Protective Payments, be construed to require the
Beneficiary to operate or manage the Mortgaged Property or be construed as an
assumption by Beneficiary of any obligation to operate or manage the Mortgaged
Property, and all liabilities and obligations in relation to the operation and
management of the Mortgaged Property shall remain exclusively that of the
Grantor (but provided that Grantor shall not be responsible for any liability
arising out of the gross negligence or willful misconduct of Beneficiary in
exercising its rights under this Section).

(b) Any Rents received by Beneficiary as a result of any such enforcement
measures shall be applied as provided in the ABL Loan Documents;  provided,
however, that any Protective Payments paid or authorized by Beneficiary shall
not be applied against, or credited to, any amounts necessary to cure any
monetary default for purposes of reinstatement of the Debt under Section 2924(c)
of the California Civil Code.

(c) Without in any way limiting Grantor’s other indemnification obligations set
forth in this Deed of Trust and in the Loan Documents, Grantor shall indemnify,
defend, and hold harmless Beneficiary, and its successors and assigns, from and
against any and all losses, costs, expenses (including, without limitation,
attorneys’ fees), damages, liabilities, or claims asserted against or suffered
by Beneficiary (a) arising from any Protective Payments made, or authorized to
be made, by Beneficiary, and (b) arising from any work performed or goods or
services furnished in connection with the ownership or operation of the
Mortgaged Property at any time during which Beneficiary shall be enforcing its
rights under this Section 7.3;  provided, however, that this indemnification
shall not apply to losses, costs, expenses, damages, liabilities or claims to
the extent arising out of the gross negligence or willful misconduct of
Beneficiary or any agent of Beneficiary in exercising the rights or performing
the services described in clause (a) or (b) above.



23

--------------------------------------------------------------------------------

 

 

(d) Without limiting the restrictions on assignment set forth in this Deed of
Trust and in the Loan Documents, each assignee of any interest in the Rents
shall acquire its interest in the Rents subject to the rights of the Beneficiary
set forth in this Deed of Trust, and shall acquire no greater rights with
respect to the payment of Protective Payments than the rights of Grantor set
forth in this Section 7.3.

Section 7.4 Assignment to Beneficiary Controlling.  The rights of Trustee in the
Leases and Rents created under Section 1.1 shall be subject to the rights of
Beneficiary in the Leases and Rents created thereunder.

Section 7.5 Grantor’s Third Party Waivers.  Grantor and Beneficiary intend that
this Deed of Trust secure the Debt and the Obligations.  Grantor acknowledges
that the grants of security interests and liens by Grantor hereunder to secure
the Debt and the Obligations consist, at least in part, of a guaranty of
obligations of the other Loan Parties and, in full recognition of that fact,
Grantor consents and agrees as hereinafter set forth in the balance of this
Section 7.5.  The consents, waivers, and agreements of the Grantor that are
contained in the balance of this Section 7.5 are intended to deal with the
suretyship aspects of the transactions evidenced by the Loan Documents (to the
extent that Grantor is a guarantor or surety for the Obligations of the other
Loan Parties thereunder) and thus are intended to be effective and applicable
only to the extent that Grantor has agreed to answer for the Obligations of the
other Loan Parties or has granted a lien or security interest in the Mortgaged
Property to secure the obligations of the other Loan Parties; conversely, the
consents, waivers, and agreements of Grantor that are contained in the balance
of this Section 7.5 shall not be applicable to the direct Obligations of Grantor
under the Loan Documents, and shall not be applicable to security interests or
liens on the Mortgaged Property given to directly secure the direct Obligations
of Grantor under the Loan Documents.

(a) Subject to the Loan Documents, Beneficiary may perform any or all of the
following acts at any time in its sole discretion, all without notice to
Grantor, without affecting Grantor’s obligations under this Deed of Trust or any
other Loan Documents and without affecting the Liens and encumbrances against
the Mortgaged Property in favor of Beneficiary: 

(i) Beneficiary may alter any terms of the Obligations or any part thereof,
including renewing, compromising, extending or accelerating, or otherwise
changing the time for payment of, or increasing or decreasing the rate of
interest on, the Debt or any part thereof;

(ii) Beneficiary may take and hold security for the Obligations, accept
additional or substituted security, and subordinate, exchange, enforce, waive,
release, compromise, fail to perfect and sell or otherwise dispose of any such
security;

(iii) Beneficiary may direct the order and manner of any sale of all or any part
of any security now or later to be held for the Obligations, and Beneficiary may
also bid at any such sale;

(iv) Beneficiary may apply any payments or recoveries from Grantor, any other
Loan Party, or any other source, and any proceeds of any security, to the
obligations under the Loan Documents in such manner, order and priority as
Beneficiary may elect;



24

--------------------------------------------------------------------------------

 

 

(v) Beneficiary may release any other Loan Party or any other person of its
liability for the Obligations or any part thereof;

(vi) Beneficiary may substitute, add or release any one or more guarantors or
endorsers; and

(vii) In addition to the Obligations, Beneficiary may extend other credit to any
other Loan Party, and may take and hold security for the credit so extended, all
without affecting Grantor’s liability hereunder or under the other Loan
Documents and without affecting the liens and encumbrances against the Mortgaged
Property hereunder or under the other Loan Documents.

(b) Grantor expressly agrees that the validity, enforceability or priority of
the liens and encumbrances against the Mortgaged Property in favor of
Beneficiary shall not be affected in any manner by or because of: 

(i) Any act or event which might otherwise discharge, reduce, limit or modify
any Loan Party’s obligations hereunder or under the other Loan Documents or the
liens and encumbrances against the Mortgaged Property in favor of Beneficiary;

(ii) Any waiver, extension, modification, forbearance, delay or other act or
omission of Beneficiary or any failure to proceed promptly or otherwise as
against any Loan Party or any other person or any security;  or

(iii) Any action, omission or circumstance which might increase the likelihood
that Beneficiary might enforce the rights granted under this Deed of Trust or
under the other Loan Documents or which might affect the rights or remedies of
Grantor as against any other Loan Party.

Grantor hereby expressly waives and surrenders any defense to the performance of
the Obligations under this Deed of Trust and under all other Loan Documents or
to the enforcement of the liens and encumbrances against the Mortgaged Property
in favor of Beneficiary based upon any of the foregoing acts, omissions,
agreements, waivers or matters described in this subsection.  It is the purpose
and intent of this Deed of Trust that, subject to the terms and provisions of
the ABL Loan Documents, the obligations of Grantor under this Deed of Trust and
under all other ABL Loan Documents shall be absolute and unconditional under any
and all circumstances.

(c) Grantor waives: 

(i) All statutes of limitations as a defense to any action or proceeding brought
against Grantor or the Mortgaged Property by Beneficiary, to the fullest extent
permitted by law;

(ii) Any right it may have to require Beneficiary to proceed against any other
Loan Party or any other person, proceed against or exhaust any security held
from any other Loan Party or any person, or pursue any other remedy in
Beneficiary’s power to pursue;



25

--------------------------------------------------------------------------------

 

 

(iii) Any defense based on any claim that Grantor’s obligations exceed or are
more burdensome than those of Borrower or any other Loan Party;

(iv) Any defense:  (A) based on any legal disability of any other Loan Party,
(B) based on any release, discharge, modification, impairment or limitation of
the liability of any other Loan Party to Beneficiary from any cause, whether
consented to by Beneficiary or arising by operation of law, (C) arising out of
or able to be asserted as a result of any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
Borrower or any of its affiliates, or any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case as undertaken under any U.S. Federal or State law
(each of the foregoing described in this clause (C) being referred to herein as
an “Insolvency Proceeding”); or (D) arising from any rejection or disaffirmance
of the Obligations, or any part thereof, or any security held therefor, in any
such Insolvency Proceeding;

(v) Any defense based on any action taken or omitted by Beneficiary  in any
Insolvency Proceeding involving any other Loan Party, including any election to
have Beneficiary’s claim allowed as being secured, partially secured or
unsecured, any extension of credit by Beneficiary to any other Loan Party in any
Insolvency Proceeding, and the taking and holding by Beneficiary of any security
for any such extension of credit;

(vi) All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of intention to
accelerate, notices of acceleration, notices of acceptance of  this Deed of
Trust or any other Loan Document and of the existence, creation, or incurring of
new or additional indebtedness, and demands and notices of every kind; and

(vii) Any defense based on or arising out of any defense that any other Loan
Party may have to the payment of the Debt or performance of the Obligations.

(d) (1)  Upon any Event of Default, in its sole discretion, subject in all
events to the terms and provisions of the ABL Loan Documents and the Term Loan
Intercreditor Agreement, without prior notice to or consent of Grantor,
Beneficiary may elect to:  (A) foreclose either judicially or nonjudicially
against any collateral securing the Obligations, (B) accept a transfer of any
such collateral for the Obligations in lieu of foreclosure, (C) compromise or
adjust the Obligations or any part thereof or make any other accommodation with
any other Loan Party or any person, or (D) exercise any other remedy against any
other Loan Party or any collateral for the Secured Obligations.  No such action
by Beneficiary shall release or limit Beneficiary’s rights hereunder or under
the other Loan Documents, even if the effect of the action is to deprive Grantor
of any subrogation rights, rights of indemnity, or other rights to collect
reimbursement from another Loan Party or any other person for any sums paid to
Beneficiary, whether contractual or arising by operation of law or
otherwise.  Grantor understands and acknowledges that if Beneficiary forecloses
judicially or nonjudicially against any real property security for the
Obligations other than the Mortgaged Property (herein, “Other Mortgaged
Property”), such



26

--------------------------------------------------------------------------------

 

 

foreclosure could impair or destroy any right or ability that Grantor may have
to seek reimbursement, contribution or indemnification from the other Loan
Party(ies) or others based on any right Grantor may have of subrogation,
reimbursement, contribution or indemnification for any amounts paid by Grantor
under this Deed of Trust.  Grantor further understands and acknowledges that
such potential impairment or destruction of Grantor’s rights, if any, may
entitle Grantor to assert a defense to this Deed of Trust.  By executing this
Deed of Trust, Grantor freely, irrevocably and unconditionally: (i) waives and
relinquishes that defense and agrees that Grantor will be liable under this Deed
of Trust even though Beneficiary may foreclose judicially or nonjudicially
against any Other Mortgaged Property; (ii) agrees that Grantor will not assert
that defense in any action or proceeding which Beneficiary may commence to
enforce this Deed of Trust; and (iii) acknowledges and agrees that Beneficiary
and the Lenders are relying on this waiver in extending the credit facilities
provided under the ABL Loan Documents and that this waiver is a material part of
the consideration which Beneficiary and the Lenders are receiving therefor. 
Grantor expressly agrees that under no circumstances shall it be deemed to have
any right, title, interest or claim in or to any real or personal property to be
held by Beneficiary or any third party after any foreclosure or transfer in lieu
of foreclosure of any security for the Obligations, provided that, solely with
respect to the Mortgaged Property, such foreclosure or transfer in lieu of
foreclosure was properly conducted in accordance with applicable law and the
terms of the applicable ABL Loan Document. 

(i) Grantor further understands and acknowledges that in the absence of this
waiver such potential impairment or destruction of Grantor’s rights, if any, may
entitle Grantor to assert a defense to Grantor’s obligations based on California
Code of Civil Procedure §580d as interpreted in Union Bank v. Gradsky, 265 Cal.
App. 2d 40, 71 Cal. Rptr. 64 (1968), on the grounds, among others, that
Beneficiary should be estopped from pursuing Grantor because Beneficiary’s
election to foreclose on the Other Mortgaged Properties or any other security
pledged to Beneficiary by the other Loan Parties as security for the Debt and
the Obligations may have impaired or destroyed such subrogation, reimbursement,
contribution, or indemnification rights of Grantor.  By execution of this Deed
of Trust, Grantor intentionally, freely, irrevocably, and unconditionally:  (i)
waives and relinquishes that defense and agrees that this Deed of Trust shall
secure the entire Debt and Obligations even though Beneficiary shall have
foreclosed judicially or nonjudicially against any real or personal property
collateral pledged by any of the other Loan Parties as security for the Debt or
Obligations; (ii) agrees that Grantor will not assert that defense in any action
or proceeding which Beneficiary may begin to enforce this Deed of Trust; and
(iii) acknowledges and agrees that the rights and defenses waived by Grantor in
this Deed of Trust include any right or defense that Grantor may have or be
entitled to assert based on or arising out of any one or more of California Code
of Civil Procedure §§580a, 580b, 580d, or 726, or California Civil Code §2848.

(i) Beneficiary, until such time as the entire Debt is irrevocably,
unconditionally, and indefeasibly paid in full, Grantor agrees to subordinate to
such payment of Debt:  (A) all rights of subrogation, all rights of indemnity,
and any other rights to collect reimbursement from any other Loan Party on
account of the Mortgaged Property encumbered by this Deed of Trust, whether
contractual or arising by operation of law (including the United States
Bankruptcy Code or any successor or similar statute) or



27

--------------------------------------------------------------------------------

 

 

otherwise; (B) all rights to enforce any remedy that Beneficiary may have
against any other Loan Party or any person granting collateral for the
Obligations; and (C) all rights to participate in any collateral now or later to
be held by Beneficiary. 

(ii) Grantor waives all rights and defenses arising out of an election of
remedies by Beneficiary with respect to any real property security pledged by
the other Loan Parties as security for the Debt or Obligations (including,
without limitation, the Other Mortgaged Properties), even though that election
of remedies, such as nonjudicial foreclosure with respect to security for the
Debt or Obligations, has destroyed Grantor’s rights of subrogation and
reimbursement against the other Loan Parties by the operation of Section 580d of
the California Code of Civil Procedure.

(iii) Without limiting the foregoing, Grantor hereby waives any and all
benefits, rights and defenses it may have to subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to Grantor by reason of California Civil Code Sections 2787
to 2855, inclusive.

(e) Grantor expressly agrees that the validity, enforceability or priority of
the liens and encumbrances against the Mortgaged Property in favor of
Beneficiary shall not be affected in any manner by or because of:  Grantor
waives and relinquishes all rights which may be available to it under any
provision of California law or under any California judicial decision,
including, without limitation, Section 580a and 726(b) of the California Code of
Civil Procedure, to limit the amount of any deficiency judgment or other
judgment which may be obtained against Grantor to not more than the amount by
which the unpaid Debt and Obligations exceeds the fair market value or fair
value of the Other Mortgaged Properties, including, without limitation, all
rights to an appraisement of, judicial or other hearing on, or other
determination of the value of the Other Mortgaged Properties.  If Beneficiary is
required to pay, return or restore to any other Loan Party or any other person
any amounts previously paid under the Loan Documents because of any Insolvency
Proceeding of any Loan Party, any stop notice or any other reason, the
obligations of Grantor shall be reinstated and revived and the rights of
Beneficiary shall continue with regard to such amounts, all as though they had
never been paid.

(f)  Grantor’s obligations under this Deed of Trust are in addition to Grantor’s
obligations under any other existing or future agreements, each of which shall
remain in full force and effect until it is expressly modified or released in a
writing signed by Beneficiary.  Beneficiary may exercise its remedies hereunder,
without first proceeding against any other Loan Party, any other person or any
collateral that Beneficiary may hold, and without pursuing any other
remedy.  Beneficiary’s rights under this Deed of Trust shall not be exhausted by
any action by Beneficiary until all Debt has been paid and all Obligations
performed in full.

(g) Grantor acknowledges:  that it expects to benefit from the Beneficiary’s
extension of the credit under the Loan Documents to Borrower because of its
relationship to Borrower; that it is receiving substantial benefits (which are
reasonably equivalent consideration for Grantor’s execution hereof) from the
transaction of which that extension of indebtedness forms a part; and that it is
executing this Deed of Trust in consideration of those benefits.



28

--------------------------------------------------------------------------------

 

 

Section 7.6 Request for Notices.  Grantor hereby requests that a copy of any
notice of Default and notice of sale as may be required by law be mailed to
Grantor at its address above stated.

﻿

[SIGNATURE PAGE FOLLOWS]

 

29

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

GRANTOR:

Fleischmann’s Vinegar Company, Inc.,
a Delaware corporation

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:   Michelle Mapes

﻿

 

Title:     Chief Legal &
            Administration Officer

﻿

﻿

﻿

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of Nebraska)

County of Douglas)

On March 29, 2018, before me, Ronda Alcala, Notary Public, personally appeared
Michelle Mapes, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that she executed the same in her authorized capacity, and that by her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of Nebraska that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Ronda Alcala

﻿

﻿

(Notary Public Seal)

 

S-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION

﻿

Real property in the City of Montebello, County of Los Angeles, State of
California, described as follows:

﻿

THAT PORTION OF LOT 8 IN THE RE-SUBDIVISION OF PORTION OF MONTEBELLO, IN THE
CITY OF MONTEBELLO, IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 3, PAGE 27 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF SAID LOT 8, DISTANT THEREON
NORTH 54° 00' 00" WEST 125.00 FEET FROM THE MOST SOUTHERLY CORNER OF SAID LOT 8;
THENCE ALONG SAID SOUTHWESTERLY LINE, NORTH 54° 00' 00" WEST 270.00 FEET; THENCE
AT RIGHT ANGLES TO SAID SOUTHWESTERLY LINE OF SAID LOT 8, NORTH 36° 00' 00"
EAST, 264.12 FEET TO THE SOUTHERLY LINE OF THE UNION PACIFIC RAILROAD RIGHT OF
WAY (100.00 FEET WIDE); THENCE ALONG SAID SOUTHERLY RIGHT OF WAY LINE, SOUTH 83°
48' 50" EAST 311.19 FEET, MORE OR LESS, TO ITS POINT OF INTERSECTION WITH THE
WESTERLY LINE OF THE EASTERLY 125.00 FEET OF SAID LOT 8; THENCE SOUTHERLY ALONG
SAID WESTERLY LINE 418.84 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

EXCEPT THEREFROM ALL RIGHT, TITLE AND INTEREST IN THE EXCEPTED PROPERTY AS MORE
COMPLETELY DESCRIBED IN THE GRANT DEED FROM THE EMPIRE CHAIR COMPANY, A
PARTNERSHIP TO SPEAS COMPANY, A CORPORATION, RECORDED SEPTEMBER 18, 1951 IN BOOK
37221, PAGE 415, OFFICIAL RECORDS, DESCRIBED IN PART AS FOLLOWS:

EXCEPT HOWEVER THE LAND IN PARCEL 1 HEREINABOVE FOR THE CONSTRUCTION, OPERATION
AND USE OF RAILROAD SPUR TRACK AND A SWITCH SOLELY AND EXCLUSIVELY BY AND FOR
THE UNION PACIFIC RAILROAD COMPANY AND THE GRANTEE, PROVIDED HOWEVER, THAT
NOTHING HEREIN CONTAINED SHALL BE DEEMED TO REQUIRE THE GRANTOR TO MAKE ANY
CHANGE OR ALTERATION ON ANY EXISTING BUILDING OR STRUCTURE, AND PROVIDED HOWEVER
THAT THE GRANTOR AND ITS GRANTEE RESERVE THE RIGHT TO USE SUCH SPUR TRACK AND
SWITCH THEREIN UPON AND AFTER THE PAYMENT TO SPEAS COMPANY OF A SUM EQUAL TO
ONE-HALF OF THE PER FOOT COST OF THE SPUR TRACKAGE IN THIS PARCEL 2, PLUS
ONE-HALF OF THE ENTIRE COST OF THE SWITCH IN CONNECTION WITH THE SPUR TRACKAGE
ON PARCELS 1 AND 2.

﻿

APN: 6349-016-002

﻿



Exhibit A-1

--------------------------------------------------------------------------------